NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-2549-17T3

HSBC BANK USA, NATIONAL
ASSOCIATION AS TRUSTEE
FOR PHH ALTERNATIVE
MORTGAGE TRUST, SERIES
2007-2,

          Plaintiff-Respondent,

v.

CLARA L. PRISAMENT,

          Defendant-Appellant,

and

MR. PRISAMENT, husband of
CLARA L. PRISAMENT,

          Defendant.


                    Submitted February 13, 2019 – Decided April 25, 2019

                    Before Judge Koblitz and Currier.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Bergen County, Docket No. F-
                    004361-16.
            Clara L. Prisament, appellant pro se.

            Phelan Hallinan Diamond & Jones, PC, attorneys for
            respondent (Sonya Gidumal Chazin, on the brief).

PER CURIAM

      In this residential foreclosure action, defendant Clara L. Prisament

appeals from several orders entered during the litigation resulting in a final

judgment in December 2017. After a review of defendant's contentions in light

of the record and applicable legal principles, we affirm.

      In 2007, defendant executed a note to PHH Mortgage Corporation d/b/a

Coldwell Banker Mortgage. The note was secured by a mortgage, executed the

same day, to Mortgage Electronic Registration Systems, Inc. (MERS). In 2010,

MERS assigned the mortgage to plaintiff. The mortgage was again assigned by

MERS to plaintiff in 2013 to correct an error.

      After several modification agreements, defendant defaulted on her

obligations under the note and mortgage in 2013. Defendant failed to cure the

default and plaintiff filed a complaint for foreclosure in 2016. Defendant's

contesting answer alleged eighteen affirmative defenses. As a result, the trial

court conducted a hearing in November 2016.

      Plaintiff presented a witness from its default loan department, who

produced the original note and mortgage. He also informed the court that the

                                                                       A-2549-17T3
                                        2
second assignment was a "corrective assignment of mortgage to clarify the full

pool name as the assignee."

      In an oral decision, the trial judge found the notice of intention to

foreclose (NOI) complied with the requirements of the Fair Foreclosure Act,

N.J.S.A. 2A:50-53 to -68, and plaintiff had established a prima facie case to

foreclose. He determined plaintiff had standing to foreclose as it possessed the

note prior to the complaint and the valid assignment of the mortgage. The

November 1, 2016 order dismissed defendant's defenses and referred the case to

the Office of Foreclosure as uncontested.

      Plaintiff's subsequent motion to expunge the 2010 assignment was

opposed by defendant. In granting the motion on May 12, 2017, the judge noted

the 2010 assignment did not accurately list the assignee's name and that error

was corrected in the 2013 assignment. He rejected defendant's challenge to the

mortgage assignments, stating "the issuance of a corrective assignment does not

destroy the chain of title to remove standing from a subsequent assignee." The

judge also referred to his prior order establishing plaintiff had standing to

institute foreclosure and the validity of the NOI.

      Thereafter, plaintiff moved for final judgment.         In his review of

defendant's objection to the calculation of the amount due, the judge noted there


                                                                         A-2549-17T3
                                        3
was no "specific objection to any of the amounts asserted" in plaintiff's

application. She also failed to offer any proofs as to what she believed was due.

Final judgment was entered December 28, 2017.

      In defendant's appeal, she contends that plaintiff's witness gave false

testimony during the November 2016 hearing. She also reiterates her arguments

that 1) plaintiff does not have standing to prosecute its claim; 2) the NOI was

invalid; and 3) the schedule of amounts due and accompanying certification

were inadmissible hearsay documents. We are unpersuaded by these assertions.

      It is well-established that in order to have standing in a foreclosure action,

the "party seeking to foreclose a mortgage must own or control the underlying

debt." Wells Fargo Bank, N.A. v. Ford, 418 N.J. Super. 592, 597 (App. Div.

2011) (quoting Bank of N.Y. v. Raftogianis, 418 N.J. Super. 323, 327-28 (Ch.

Div. 2010)). Standing is conferred by "either possession of the note or an

assignment of the mortgage that predated the original complaint." Deutsche

Bank Tr. Co. Ams. v. Angeles, 428 N.J. Super. 315, 318 (App. Div. 2012) (citing

Deutsche Bank Nat'l Tr. Co. v. Mitchell, 422 N.J. Super. 214, 216, 225 (App.

Div. 2011)).

      Here, we are satisfied plaintiff established a prima facie case for

foreclosure.   Plaintiff clearly demonstrated its standing to foreclose on the


                                                                            A-2549-17T3
                                         4
property because the assignment of the mortgage from MERS predated the filing

of the foreclosure complaint. Upon that assignment, and underlying transfer of

possession, plaintiff became the holder of the instrument. Additionally, plaintiff

provided the original note, mortgage, and NOI to the trial judge as exhibits

during the hearing.

      Defendant's remaining arguments lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-2549-17T3
                                        5